Citation Nr: 1710027	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  11-31 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD) due to military sexual trauma. 

2.  Entitlement to service connection for a left knee disorder. 

3.  Entitlement to service connection for bilateral myopia. 

4.  Entitlement to service connection for anemia. 

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to nonservice-connected pension benefits. 

7.  Entitlement to service connection for a total disability rating based on individual unemployability (TDIU) due to service-connected disorders.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The appellant served as a reservist with the Pennsylvania Army National Guard between 1992 and 1998, with a period of active duty for training from October 1992 to April 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appellant's claim was remanded by the Board in September 2014 to provide the appellant a requested hearing before a Veterans Law Judge.  VA sent a letter to the appellant to inform her of the scheduled hearing.  The letter was addressed to the appellant's address of record and was returned as undeliverable.  If an appellant has changed addresses without informing VA, it is well established that it is her responsibility to keep VA advised of her whereabouts in order to facilitate development of a claim.  If she does not do so, "there is no burden on the part of the VA to turn up heaven and earth to find her."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  In this instance, remanding the appellant's claim for additional notice would not serve any useful purpose, as the evidence of record suggests that her current location is unknown.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  Furthermore, the Board notes that in January 2017 the appellant's representative submitted an informal hearing presentation noting that the notice of the BVA hearing was returned as undeliverable.  The representative asserted that the appellant's claims should be granted based on the evidence of record.  Based on the foregoing, the appellant's hearing request is deemed withdrawn.   

The issues of entitlement to service connection for psychiatric disorder, entitlement to pension, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant's current left knee disorder first developed many years after separation from service, and is not related to a left knee injury during service or to any other incidence of service.

2.  Refractive error of the eye is not a disability for which service connection may be granted.  

3.  Anemia first became manifest many years after separation from service and is not shown to be related to service.

4.  Tinnitus first became manifest many years after separation from service and is not shown to be related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for bilateral myopia have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for anemia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by September 2009 and January 2010 letters to the appellant.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence with respect to the claims decided below.  The appellant's service treatment records (STRs), private medical records, Social Security Administration (SSA) records and VA treatment records have been associated with the record.  The appellant has been provided VA examinations of the eyes and knees.  Although no VA compensation examinations related to anemia or tinnitus were performed, the Board finds that examinations are not necessary to decide these claims because there is no in-service injury, disease, or event, no evidence of symptoms or disease related to anemia or tinnitus in service, and there is competent medical evidence to decide the question of whether the appellant has a current disability.  Accordingly a medical examination is not required to adjudicate the appellant's anemia and tinnitus claims.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  

In sum, the Board is satisfied that the originating agency properly processed the appellant's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Anemia and tinnitus are chronic diseases listed under 38 C.F.R. § 3.309 (a).  Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as anemia or tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

III.  Left Knee

The appellant asserts that her current left knee pain is due to a left knee injury during service.  

October 1992 STRs show that the appellant fell on her left knee and complained of left knee pain.  She denied a prior history of knee pain.  She had swelling of the left knee.  She was noted to have a possible meniscus injury.  X-rays were negative for abnormalities.  When seen five days later in November 1992, the symptoms had subsided and examination of the left knee was normal.  The remaining STRs reveal no left knee complaints.

An August 2010 VA outpatient record notes that the appellant reported bilateral knee pain, right worse than left.  The examiner noted that the appellant had left knee pain, possibly from a basic training accident.
 
On VA examination in February 2011, the examiner was of the opinion that the appellant's current left knee disability is unrelated to service.  The VA examiner noted that the appellant injured her left knee in service, but only five days after the injury the appellant's left knee was normal and there were no subsequent left knee complaints during service.  The examiner attributed the appellant's current left knee problems to her excessive weight.  The diagnosis was chronic left knee strain.

The Board has considered the appellant's lay statements asserting that her current left knee disability is due to her service.  However, the Board finds the appellant's lay statements are of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the appellant has current left knee disability that is a result of service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Although the appellant was treated for a left knee injury during service, five days after the injury the left knee was found to be normal, and the remainder of the STRs show no further left knee complaints.  The post service medical records show no left knee complaints for many years after discharge from service.  Consequently, service connection on the basis of continuity of symptoms is not warranted.

The Board recognizes that in August 2010 a VA clinician stated that the appellant had left knee pain possibly due to an injury during basic training.  The Board finds that this statement is of no probative value, as the use of term "possibly" is too indefinite and speculative to be probative in nature.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case the most probative evidence of record is the medical opinion of the VA examiner who examined the appellant, who reviewed the STRs, and reviewed the post service medical records.  Furthermore, the VA examiner provided a rationale for his opinion that the appellant's current left knee disability is unrelated to service.  Consequently the Board finds that the preponderance of the evidence is against the appellant's claim and that service connection for a left knee disorder is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





IV.  Myopia

The appellant reported in August 2010 that her eyes were irritated severely by gas chamber exercises in service.  She asserted that her vision was definitely impacted by service.  

Enlistment examination in March 1992 indicates that the appellant had 20/400 uncorrected vision in each eye (myopia) and that her corrected vision was 20/30 in each eye.  The report contained a second refraction in which uncorrected vision was noted to be 20/200 in each eye and that her corrected vision was 20/20 in each eye.  

An October 1993 STR indicates that a lab substance got into the appellant's eyes irritating them.  Her eyes were irrigated and no disability of the eyes was noted.  

On VA eye examination in February 2011, the appellant reported that during service she was exposed to many types of gasses and that she believed that her vision became worse due to the exposure.  The examination showed that the appellant had moderate myopia in both eyes, with best corrected visual acuity of 20/20 in both eyes.   

Refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

Although the appellant was treated for eye irritation on one occasion during service, the STRs indicate that the appellant did not experience any disability due to the irritation.  Post-service medical records reflect that the appellant has refractive error of the eyes.  The appellant has not been shown to have any current disability of the eyes as defined by VA.  The appellant's current myopia is a refractive error of the eyes and is not considered a disability by VA.  38 C.F.R. § 3.303 (c). 

Furthermore, there is no indication of myopia with any superimposed additional disability in service.  Due to a lack of evidence of refractive error with superimposed disability in service, service connection for myopia based on in-service incurrence or aggravation is not warranted. 

Consequently the Board finds that the preponderance of the evidence is against the appellant's claim and that service connection for bilateral myopia is not warranted.  See Gilbert, 1 Vet. App. 49 (1990).

V.  Anemia

The appellant submitted her claim for service connection for anemia in August 2010.  She reported that she had been diagnosed with anemia by the University of Pennsylvania.  She indicated that this was the first time she had received a diagnosis of anemia and she asserted that the condition should have been diagnosed when she was in service.  She submitted blood test reports from the University of Pennsylvania dated in February 2008 in support of her anemia claim.  

In this case, the medical evidence of record does not suggest that anemia became manifest during the appellant's military service.  Primary anemia is presumptively service-connected under 38 C.F.R. § 3.309 (a) if it becomes manifest to a compensable degree within one year after separation from service, but in this case the appellant was separated from service in April 1993, and anemia was not identified until February 2008, many years after separation from service.  

The Board has considered the appellant's lay statements asserting that her current anemia is due to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the appellant has a current anemia disability that is a result of service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Board finds the appellant's lay statements are of no probative value.

The most probative evidence of record is the medical evidence which shows no diagnosis of anemia during service or for many years thereafter.  Additionally none of the medical evidence that discusses anemia provides any indication that the appellant's anemia is related to service.  

Because the probative evidence of record indicates that the appellant first developed anemia more than a year after discharge from service and that anemia is not otherwise related to service, the preponderance of the evidence is against the appellant's claim and the claim must be denied.  See Gilbert.

VI.  Tinnitus

The appellant maintains that she is entitled to service connection for tinnitus.  In a July 2010 statement, the appellant asserted that she had a loud ringing sound due to hearing gun shots and loud explosive sounds while in service.  

The appellant's STRs contain no complaints of tinnitus.  

May 2004 private treatment records indicate that the appellant complained of a two day history of ear pain.  Examination revealed the appellant to have otitis media and a perforation of the left ear.

A May 2010 VA treatment record contains a diagnosis of tinnitus. 

A December 2010 Vet Center record indicates that the appellant denied ringing in the ears.

A February 2011 examination report conducted by Dr. H.A. notes that the appellant denied tinnitus.  

The Board notes that the appellant asserts that she currently has tinnitus that is due to loud noise exposure during service, but that the appellant has not asserted that she has had tinnitus continuously since service.  With regards to her assertions that her current tinnitus is due to service, the Board finds the appellant's lay statements are of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, as to the specific issue in this case, whether the appellant has current tinnitus that is a result of service, such falls outside the realm of common knowledge of a lay person.  See Jandreau.

The most probative evidence of record is the medical evidence which shows no diagnosis of tinnitus during service or for many years thereafter.  Additionally none of the medical evidence that discusses tinnitus provides any indication that the appellant's tinnitus is related to service.  

Because the most probative evidence shows the appellant to not have tinnitus that was incurred within a year of discharge from service or that is otherwise related to service, the preponderance of the evidence is against the claim and it must be denied.  See Gilbert.


ORDER

Entitlement to service connection for a left knee disorder is denied. 

Entitlement to service connection for bilateral myopia is denied. 

Entitlement to service connection for anemia is denied. 

Entitlement to service connection for tinnitus is denied. 


REMAND

The appellant maintains that she is entitled to service connection for PTSD due to military sexual trauma (MST) and due to non-MST stressors.  The appellant reported the stressor of seeing a soldier named Howell injured.  The AOJ researched this and was unable to find verification of the injuries to Howell.  In July 2010 the appellant reported that she witnessed another soldier, PFC Moribito injured by a grenade blast.  No attempt has been made to verify the reported stressor of seeing PFC Moribito injured by a grenade blast.  The appellant's claim must be remanded for the AOJ to attempt to verify the appellant's reported stressor.   

The appellant currently has no service-connected disabilities.  If she should be granted service connection for any disability she will become a veteran and may become eligible for improved pension benefits.  Consequently, the pension claim is inextricably intertwined with the remanded claim for service connection for a psychiatric disorder, to include PTSD, and must be deferred pending resolution of this service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The TDIU issue must also be remanded because it is also inextricably intertwined with the appellant's claim for service connection for a psychiatric disorder, to include PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must take all appropriate steps to verify the appellant's reported stressor of seeing PFC Moribito injured in a grenade  explosion.

2.  After the above development has been completed, schedule the appellant for a VA psychiatric examination to determine whether any diagnosed psychiatric disorder is related to military service.  The appellant's file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the appellant, the examiner should identify all psychiatric disorders found during the pendency of this claim. 

If the examiner determines that the appellant has PTSD, provide an opinion whether such is at least as likely as not (50 percent probability or greater) etiologically linked to any in-service stressor.  The examiner should specifically address what stressors any PTSD diagnosis is predicated on. 

For each currently diagnosed psychiatric disorder other than PTSD, the examiner should provide an opinion regarding whether the disorder is at least as likely as not (50 percent or greater probability) was incurred during the appellant's active service or is otherwise etiologically related to any event or circumstance of her active service. 

A full and complete rationale for all opinions expressed must be provided.

3.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and provided an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


